Opinion by
Winkler, J.
§ 139. Joint owners; purchase by one with joint funds inures to benefit of all. F. and I. owned jointly a judgment against T. Execution issued upon the judgment and was levied upon land. ' At the sale of the land under execution F. purchased it, and afterwards, with the consent and under the direction of I., sold the land, and received the purchase money therefor. I. brought this suit against F. to recover his proportionate share of the proceeds of the sale of the land. Held, that he was entitled to recover. It was not necessary that I. should prove an express contract on the part of F., supported by a valuable consideration, that he, F., would hold the land purchased for their mutual benefit. The land was acquired by means of the judgment, which belonged to both of them, and its purchase must be held to be for the benefit of both. A party will not be permitted to deal with joint property for his individual benefit. [Story’s Eq. §§ 1201, 1207, 1211; Hill on Trustees, 147.]
Affirmed.